Name: Commission Decision (EU) 2016/566 of 11 April 2016 on establishing the high-level steering group for governance of the digital maritime system and services and repealing Decision 2009/584/EC
 Type: Decision
 Subject Matter: information and information processing;  international law;  maritime and inland waterway transport;  transport policy
 Date Published: 2016-04-12

 12.4.2016 EN Official Journal of the European Union L 96/46 COMMISSION DECISION (EU) 2016/566 of 11 April 2016 on establishing the high-level steering group for governance of the digital maritime system and services and repealing Decision 2009/584/EC THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) The Commission is responsible for the management and development at policy level of the Union maritime information and exchange system including the central SafeSeaNet system, the CleanSeaNet system and the relevant parts of the long-range identification and tracking system (LRIT), their integration and interoperability and for the oversight of the SafeSeaNet system, in cooperation with Member States. (2) Annex III, point 2.2, of Directive 2002/59/EC of the European Parliament and of the Council (1) provides for the establishment of a high-level steering group, in respect of matters referred to therein. That steering group has been set up by Decision 2009/584/EC (2). (3) Following the amendment of Annex III, point 2.2, of Directive 2002/59/EC by Commission Directive 2014/100/EU (3) this rule provides for a number of new tasks to assist in the management and governance of the system and integrated services, compared to the previous situation. In practice this also allows for the further streamlining of the existing governance and groups, in view of reducing administrative burdens and simplifying reporting obligations. (4) It is therefore necessary, as regards the Commission decision establishing the high-level steering group, to provide for an updated set of tasks. (5) It is also expedient to confer upon the high-level steering group certain other tasks, closely related to those set out in Directive 2002/59/EC, and corresponding to the expertise of the group. Hence, the group should assist the Commission in the fulfilment of its task set out in Article 3(2) of Directive 2010/65/EU of the European Parliament and of the Council (4), in establishing and maintaining cooperation with expert group(s) and in enhancing the established cooperation between all relevant authorities involved in the Member States, in monitoring the interconnection and interoperability of the system and, it should also bring about an exchange of experience and good practice with all parties, including industry stakeholders, involved. (6) It appears also necessary to address technological developments and advancements as well as strategic issues related to the future developments of the system, taking into account in particular the support and facilitation of the European maritime transport space without barriers and other relevant Union policies and legislation. This may also be useful for the development of the voluntary process of a common information and sharing environment (CISE). (7) In conformity with Annex III, point 2.2, of Directive 2002/59/EC, the high-level steering group should be made up by representatives of the Member States and of the Commission. It shall be chaired by a representative of the Commission. For reasons of continuity it is desirable that the current members appointed in accordance with Decision 2009/584/EC remain appointed until the end of their current term. (8) The European Maritime Safety Agency (EMSA) is responsible for the technical implementation of the Union maritime information and exchange system, in cooperation with the Member States and the Commission, in accordance with Directive 2002/59/EC and with regard to supporting Member States in the implementation of Directive 2010/65/EU, in particular by facilitating the electronic transmission of data through the SafeSeaNet system, in accordance with Regulation (EC) No 1406/2002 of the European Parliament and of the Council (5); it should therefore be permanently involved in the work of the high-level steering group. (9) Rules on disclosure of information by members of the group should be laid down. (10) Personal data should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (6). (11) Decision 2009/584/EC should be repealed, HAS ADOPTED THIS DECISION: Article 1 Subject matter The high-level steering group for governance of the digital maritime system and services is hereby set up (hereinafter referred to as the HLSG). Article 2 Tasks The HLSG's tasks, without prejudice to the ownership of data by Member States, shall be: (a) as stipulated in point 2.2 of Annex III of Directive 2002/59/EC; (b) to assist the Commission in the fulfilment of its tasks set out in Article 3(2) of Directive 2010/65/EU, in particular assist in developing technical mechanisms for the harmonisation and coordination of reporting formalities within the Union enhancing integration, re-use and sharing of information reported into the system, enabling reporting once and thereby supporting the facilitation of the European maritime transport space without barriers; (c) To establish and maintain cooperation with expert group(s) for specific tasks related to the operation, use and functioning of the Union maritime information and exchange system, the national single window, the national SafeSeaNet or other electronic systems and their interoperability, under terms of reference established by the HLSG; (d) to establish the cooperation between the Member States bodies and the Commission regarding:  Article 23 of Directive 2002/59/EC,  questions related to conditions for use of the system and the integrated maritime services; (e) to monitor the interconnection and interoperability of the national single window and the Union maritime information and exchange system as well as other relevant European systems used for managing the information; (f) to bring about an exchange of experience and good practice for the purposes of Article 20(3) of Directive 2002/59/EC. Article 3 Consultation The Commission may consult the HLSG on any matter relating to the tasks set out in Article 2 and the technical operation of current and future developments of the single window, the Union maritime information and exchange system, both at centralised and de-centralised level, including its contribution to the maritime monitoring and surveillance from a holistic perspective for the aims and purposes laid down in Directive 2002/59/EC and Directive 2010/65/EU. Article 4 Membership-Appointment 1. The HLSG shall be composed of representatives of the Member States and of the Commission. 2. The members of the HLSG to be appointed by the Commission shall be senior officials. 3. Each Member States shall designate no more than two members and a corresponding number of alternates. Alternates shall be appointed in accordance with the same conditions as members; alternates automatically replace any members who are absent or indisposed. Members and alternates shall be senior officials. 4. Current members of the high-level steering group on SafeSeaNet shall remain appointed until the end of their term under Article 3(2) of Decision 2009/584/EC. 5. Members designated in accordance with paragraph 3 are appointed for three years. They shall remain in office until such time as they are replaced or their term of office ends. Their term of office may be renewed. 6. Members who are no longer capable of contributing effectively to the group's deliberations, who resign or who do not comply with the conditions set out in paragraph 3 of this Article, or Article 339 of the Treaty, may be replaced for the remainder of their term of office. 7. A representative of the European Maritime Safety Agency (EMSA) shall attend the HLSG meetings as permanent observer. The EMSA shall be represented at a high level. 8. Representatives of the EFTA states that are parties to the Agreement on the European Economic Area may attend HLSG meetings as observers. 9. Personal data shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. The HLSG shall be chaired by a representative of the Commission. 2. The Commission's representative chairing the HLSG may ask experts with specific competence on a subject on the agenda to participate in the HLSG or sub-group's discussion if this is useful or necessary. In addition, the Commission's representative may give observer status to individuals, organisations as defined in Rule 8(3) of the horizontal rules on expert groups and candidate countries. 3. Members and their representatives, as well as invited experts and observers, shall comply with the obligations of professional secrecy laid down by the Treaties and their implementing rules, as well as with the Commission's rules on security regarding the protection of EU classified information, laid down in the Annex to Commission Decisions (EU, Euratom) 2015/443 (7) and 2015/444 (8). Should they fail to respect these obligations, the Commission may take all appropriate measures. 4. The HLSG shall normally meet on Commission premises. The Commission shall provide the secretariat of the HLSG. Other Commission officials with an interest in the proceedings may attend meetings of the group. 5. The HLSG shall adopt its rules of procedure on the basis of the standard rules of procedure for expert groups adopted by the Commission. 6. All relevant documents (such as agendas, minutes and participants' submissions) shall be made available either in the Register of expert groups or via a link from the Register to a dedicated website, where information can be found. Exceptions to publication shall be made in accordance with Regulation (EC) No 1049/2001 of the European Parliament and of the Council (9). Article 6 Meeting expenses 1. Participants in the activities of the HLSG shall not be remunerated for the services they render. 2. Travel and subsistence expenses incurred by participants in the activities of the HLSG shall be reimbursed by the Commission in accordance with the provisions in force within the Commission. 3. Those expenses shall be reimbursed within the limits of the available appropriations allocated under the annual procedure for the allocation of resources. Article 7 Repeal Decision 2009/584/EC is repealed. Article 8 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 April 2016. For the Commission The President Jean-Claude JUNCKER (1) Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC (OJ L 208, 5.8.2002, p. 10). (2) Commission Decision 2009/584/EC of 31 July 2009 establishing the High Level Steering Group on SafeSeaNet (OJ L 201, 1.8.2009, p. 63). (3) Commission Directive 2014/100/EU of 28 October 2014 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a Community vessel traffic monitoring and information system (OJ L 308, 29.10.2014, p. 82). (4) Directive 2010/65/EU of the European Parliament and of the Council of 20 October 2010 on reporting formalities for ships arriving in and/or departing from ports of the Member States and repealing Directive 2002/6/EC (OJ L 283, 29.10.2010, p. 1). (5) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1). (6) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (7) Commission Decision (EU, Euratom) 2015/443 of 13 March 2015 on Security in the Commission (OJ L 72, 17.3.2015, p. 41). (8) Commission Decision (EU, Euratom) 2015/444 of 13 March 2015 on the security rules for protecting EU classified information (OJ L 72, 17.3.2015, p. 53). (9) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43).